Title: Thomas Jefferson to John Adams, 21 March 1819
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir.
            Monticello Mar. 21. 19.
          
          I am indebted to you for mr Bowditch’s very learned mathematical papers, the calculations of which are not for every reader, altho’ their results are readily enough understood. one of these impairs the confidence I had reposed in La Place’s demonstration that the excentricities of the planets of our system could oscillate only within narrow limits, and therefore could authorise no inference that the system must, by it’s own laws, come one day to an end. this would have left the question of infinitude, at both ends of the line of time, clear of physical authority.
          Mr Pickering’s pamphlet on the pronunciation of the Greek, for which I am indebted to you also, I have read with great pleasure. early in life the idea occurred to me that the people now inhabiting the antient seats of the Greeks and Romans, altho’ their languages in the intermediate ages had suffered great changes, and especially in the declensions of their nouns, and in the terminations of their words generally yet having preserved the body of the word radically the same, so they would preserve more of it’s pronunciation. that at least it was more probable that a pronunciation, handed down by tradition, would retain, as the words themselves do, more of the original than that of any other people whose language has no affinity to that original. for this reason I learnt, and have used the Italian pronunciation of the Latin. but that of the modern Greeks I had no opportunity of learning until I went to Paris. there I became acquainted with two learned Greeks, Count Carberri and mr Paradise, and with a lady, a native Greek, the daughter of Baron de Tott, who did not understand the antient language. Carberri and Paradise spoke it. from these instructors I learnt the modern pronunciation, and in general, trusted to it’s orthodoxy. I say, in general, because sound being more fugitive than the written letter, we must, after such a lapse of time, presume in it some degeneracies, as we see there are in the written words. we may not indeed be able to put our finger on them confidently, yet neither are they entirely beyond the reach of all indication. for example, in a language so remarkable for the euphony of it’s sounds, if that euphony is preserved in particular combinations of it’s letters, by an adherence to the powers ordinarily ascribed to them, and is destroyed by a change of these powers, and the sound of the word thereby rendered harsh, inharmonious & unidiomatical, here we may presume some degeneracy has taken place. while therefore I gave into the modern pronunciation generally, I have presumed, as an instance of degeneracy, their ascribing the same sound to the six letters, or combinations of letters η, ι, υ, ει, oι, υι, to all of which they give the sound of our double e, in the word meet. this useless equivalence of 3. vowels and 3. diphthongs did not probably exist among the antient Greeks; and the less probably as, while this single sound, ee, is overcharged by so many different representative characters, the sounds we usually give to these characters and combinations would be left without any representative signs. this would imply either that they had not these sounds in their language, or no signs for their expression. probability appears to me therefore against the practice of the modern Greeks of giving the same sound to all these different representatives, and to be in favor of that of foreign nations, who, adopting the Roman characters, have assimilated to them, in a considerable degree, the powers of the corresponding Greek letters. I have accordingly excepted this in my adoption of the modern pronunciation. I have been more doubtful in the use of the αυ, ευ, ηυ, ωυ, sounding the υ, upsilon, as our f. or v. because I find traces of that power of υ, or of u, in some modern languages. to go no further than our own, we have it in laugh, cough, trough, enough. the county of Louisa, adjacent to that in which I live, was, when I was a boy, universally pronounced Lovisa. that it is not the gh which gives the sound of f. or v. in these words is proved by the orthography of plough, through, thought, fraught, caught. the modern Greeks themselves too, giving to υ, upsilon, in ordinary the sound of our ee strengthen the presumption that it’s anomalous sound of f or v. is a corruption. the same may be inferred from the cacophony of ηλαφνε (elavne) for ηλαυνε (elawne) Αχιλλεφς (Achillefs) for Αχιλλευς (Achilluse) ηφς (eves) for ηυς (eeuse) οφκ (ovk) for ουκ (ouk) ωφτος (ovetos) for ωϋτος (o-u-tos) Ζεφς (zevs) for Ζευς (zuse) of which all nations have made their Jupiter; and the uselessness of the υ in ευφωνια, which would otherwise have been spelt εφωνια. I therefore except this also from what I consider consider as approvable pronunciation.
          Against reading Greek by accent, instead of quantity, as mr Ciclitira proposes, I raise both my hands. what becomes of the sublime measure of Homer, the full sounding rythm of Demosthenes if, abandoning quantity, you chop it up by accent? what ear can hesitate in it’s choice between the two following rythms?
          Τὸν  δ’απαμειβὸμενος προσεφὴ πόδας ωκὺς Αχιλλεύς, and
          Τόν  δ’απαμείβομενός προσεφή ποδας ώκυς Αχίλλευς.
          the latter noted according to prosody, the former by accent, & dislocating our teeth in it’s utterance; every syllable of it, except the first and last, being pronounced against quantity. and what becomes of the art of prosody? is that perfect coincidence of it’s rules with the structure of their verse merely accidental? or was it of design, & yet for no use.
          On the whole I rejoice that this subject is taken up among us, & that it is in so able hands as those of mr Pickering. should he ultimately establish the modern pronunciation of the letters without any exception, I shall think it a great step gained, and giving up my exceptions shall willingly rally to him; and as he has promised us another paper on the question whether we shall read by quantity or by accent, I can confidently trust it to the correctness of his learning and judgment. of the origin of accentuation I have never seen satisfactory proofs. but I have generally supposed the accents were intended to direct the inflexions and modulation of the voice; but not to affect the quantity of the syllables.—you did not expect, I am sure, to draw on yourself so long a disquisition on letters and sounds. nor did I intend it. but the subject run away with me before me, & yet I have dropped much of it by the way.
          I am delighted with your high approbation of Tracy’s book. the evils of this deluge of paper money are not to be removed until our citizens are generally and radically instructed in their cause & consequences, and silence by their authority the interested clamors and sophistry of speculating, shaving & banking institutions. till then we must be content to return, quoad hoc, to the savage state, to recur to barter in the exchange of our property, for want of a stable, common measure of value, that now in use being less fixed than the beads & wampum of the Indian, and to deliver up our citizens, their property and their labor, passive victims to the swindling tricks of bankers and mountebankers. if I had your permission to put your letter into the hands of the editor (Millegan) with or without any verbal alterations you might chuse, it would ensure the general circulation, which my prospectus and prefatory letter will less effectually recommend. there is nothing in the book of mine but these two articles, and the note on taxation in page 202. I never knew who the translator was: but I thought him some one who understood neither French nor English; and probably a Caledonian, from the number of Scotticisms I found in his MS. the innumerable corrections of that cost me more labor than would have been by done a translation of the whole de novo; and made at last but an inelegant, altho’ faithful version of the sense of the author. Dios guarde á V.S. muchos años.
          Th: Jefferson
        